DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 1/21/2021, 4/14/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.-see claim 20.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claims 1, 11, 20:  The claims recite the limitations of “a plurality of data publishers coupled with a transaction processor,” and “each of the plurality of data publishers being further coupled with at least a subset of the plurality of participants…”   The broadest reasonable interpretation of “data publisher” is a person.  It is not clear from the claim language, how the plurality of data publishers are coupled with a transaction processor and coupled with at least a subset of the plurality of participants.  The Specification, in  ¶[0067], recites “a plurality of data publisher computers coupled with the transaction processor…” and “each of the plurality of data publisher computers being further coupled with at least a subset of the plurality of participant computer devices…”   
Re-claims 1, 11, 20:  The limitation, “and transmit the transaction event data to the determined subset of the plurality of participants when determined” is repetitive and confusing.  Accordingly, one of ordinary skill in the art would not understand the metes and bounds of the claim.   

The remaining claims are rejected due to the dependency to claims 1 and 11.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the language in claim(s) 1 to illustrate, the limitations of a plurality of data publishers coupled with a transaction processor, the transaction processor operative to generate, as the transaction processor processes each of a plurality of incoming electronic transaction messages received from any of the plurality of participants, transaction event data indicative thereof and transmit electronic data messages comprising the transaction event data to each of the plurality of data publishers, each of the plurality of data publishers being further coupled with at least a subset of the plurality of participants so as to be able to transmit market event data thereto and further comprising a control database which stores data operative to control the transmission of transaction event data to at least the subset of the plurality of participants coupled therewith; each of the plurality of data publishers being operative to receive a data message from the transaction processor, …; each of the plurality of data publishers being further operative, upon receipt of the data message, to perform an action comprising: when the received data message comprises a modification to the data stored in the control database, update the data stored in the control database …; and when the received data message comprises transaction event data, determine, based on the data currently stored in the control database, a subset of the plurality of participants to which to transmit the transaction event data and when to transmit the transaction event data thereto, and transmit the transaction event data to the determined subset of the plurality of participants …; and wherein all of the plurality of data publishers perform a same action upon receipt of a same data message in a same relationship to a previously performed action which was performed based on a previously received data message, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for efficiently communicating a high volume of data, e.g. financial market data, from an electronic match engine of an electronic trading system, over an electronic communications network to geographically disperse recipients, e.g., market participants located in different geographic regions, where one or more of those recipients may receive a customized version of that data in order to communicate data as efficiently as possible so as to minimize the cost thereof.  Independent claims 11 and 20 have similar limitations.  
The mere nominal recitation of an electronic trading system, an electronic communications network, a generic transaction processor, and a control database do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— an electronic trading system, an electronic communications network, a generic transaction processor, and a control database.  The an electronic trading system, an electronic communications network, a generic transaction processor, and a control database are recited at a high-level or generality (i.e., as a generic transaction processor performing computer functions of generating transaction event data and transmit electronic data messages; a control database which stores data) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic transaction processor performing computer functions of generating transaction event data and transmit electronic data messages; a control database which stores data, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or filed of use using generic computer components and therefore cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4, 10, 14, 19 simply further describes the technological environment.  Dependent claims 2-3, 5-9, 12-13, 15-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0127516 (Studnitzer et al.)-cited for a method that enables providing customized market data feeds by the market participants to eliminate process of the market data messages based on receipt, thus avoiding need to implement costly and complex software to process the data and processing delay incurred. The method enables operating a financial data message modifier in parallel with a financial data message generator to receive match event data directly and generate the customized market data messages, thus reducing latency in generating customized messages.
US 2014/0359036 (Blakers et al.)-cited for a method and apparatus for elastic message tracking providing improved latency in message processing and increased accuracy of consolidated message streams received from multiple message sources.
US 2018/0183901 (Lariviere et al.)-cited for a message processing system architecture allowing for detecting message optimization and segregating such optimization from incidental or accidental communications artifacts, allowing the computer to use fewer resources.
US 2021/0118027 (Atkinson et al.)-cited for client specific data distribution; the number, type and manner of market data feeds provided by an electronic trading system are implementation dependent and may vary depending upon the types of products traded by the electronic trading system, customer/ trader preferences, bandwidth and data processing limitations, etc. 
	US 2019/0377810 (Soni et al.)-cited for an optimized data structure for processing of electronic data transaction request messages and dissemination of market data feeds.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694